Citation Nr: 0110020	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-17 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Morton's neuroma, 
bilateral.  

2.  Entitlement to service connection for plantar plate 
dysfunction.  

3.  Entitlement to service connection for pes planus.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from May 1953 to March 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In June 1998, the RO denied the 
veteran's claims of entitlement to service connection for 
residuals of frostbite, Morton's neuroma, bilateral, and 
plantar plate dysfunction.  In August 1998, the RO denied the 
veteran's claim of entitlement to service connection for pes 
planus.  The veteran filed a timely notice of disagreement as 
to the denials of his claims for Morton's neuroma, bilateral, 
plantar plate dysfunction and pes planus, and he has 
perfected these appeals.  The claim for residuals of 
frostbite is therefore not before the Board at this time.  


REMAND

The veteran asserts that his Morton's neuroma, bilateral, 
plantar plate dysfunction and pes planus are related to his 
service.  In this regard, he argues that his pes planus, 
which was noted to be third degree and bilateral in two pre-
induction examination reports, was aggravated by his service.  

The Board initially notes that at the time of the RO's 
denials of the claims in June and August of 1998, it appears 
that the RO determined that there was no competent evidence 
indicating that the veteran's Morton's neuroma, bilateral, 
and plantar plate dysfunction were due to his service, or 
that his pes planus was aggravated by service.  Although the 
basis for the RO's decisions is not entirely clear, the RO 
cited 38 U.S.C.A. § 5107(a) (pertaining to the requirement of 
a well-grounded claim) in its December 1998 statement of the 
case, and it appears that the RO denied the claims as not 
well grounded.  The Board further notes that an October 1999 
supplemental statement of the case shows that the RO 
determined that the preponderance of the evidence was against 
the claims, which suggests that the RO denied the claims on 
the merits.  However, and in any event, during the course of 
the appeal, legislative changes have significantly altered 
VA's duty to assist, to include elimination of the 
requirement of submission of a " well-grounded " claim 
before the duty to assist attaches.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-472, 114 Stat. 2096 
(2000) (VCAA).  The VCAA also redefined VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits by adding a duty to examine veterans or obtain a 
medical opinion if the examination or opinion is necessary to 
make a decision on a claim for compensation.  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the VCAA, and the 
RO has yet to apply these changes to the veteran's claims of 
entitlement to service connection for Morton's neuroma, 
bilateral, plantar plate dysfunction and pes planus.  Under 
the circumstances, the Board has determined that it cannot 
issue a decision on the veteran's claims without prejudicing 
his right to due process under law.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The Board therefore concludes 
that due process considerations mandate that the RO must 
consider the veteran's claims under the recent legislative 
changes contained in the VCAA in the first instance.  See 
also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Claimant responsibility
VCAA requires VA to make reasonable 
efforts to assist the claimant in 
obtaining evidence necessary to 
substantiate the claim.  VCAA, to be 
codified at § 5103A (a).  However, it is 
ultimately the claimant's responsibility 
to present and support a claim for 
benefits.  VCAA, to be codified at 
§ 5107(a).  If the claimant can obtain or 
generate evidence in support of the 
claim, he must submit it to the RO.  The 
veteran is notified that if he has or can 
obtain evidence that establishes that his 
Morton's neuroma, bilateral, plantar 
plate dysfunction and/or pes planus are 
related to his service, that evidence 
must be submitted by him to the RO.  If 
the claimant knows of evidence which the 
RO could reasonably obtain or generate in 
support of the claim, he must notify the 
RO and request assistance in obtaining 
the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


